Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13 of copending Application No. 16/947626, published as US 20210133528 A1, in view of Doguet (US 20200206514 A1; Filed 8/31/2017).
Regarding claim 1, 16/947626 teaches/claims an apparatus, comprising: 

16/947626 does not teach a plurality of optical elements arranged in an array. However, this is an obvious modification via duplication of parts (MPEP 2144.04), especially since in the field of endeavor, the fab process entails fabricating arrays of devices via semiconductor manufacturing processes, e.g. photolithography.
Modified 16/947626 teaches a plurality of electrodes coupled in communication with the plurality of optical elements, (claim 1, 13), each of the plurality of electrodes including an active electrode area coupled to be in communication with one of the plurality of optical elements (claim 1, 13).
Modified 16/947626 does not teach to stimulate a biological process in a nerve system interacting with the plurality of electrodes based on electrical input signals received by the plurality of electrodes from the optical elements to produce responsive electrical signals. However, Doguet teaches in the same field of endeavor ([0001]-[0002]) to stimulate a biological process in a nerve system interacting with the plurality of electrodes based on electrical input signals received by the plurality of electrodes from the optical elements to produce responsive electrical signals ([0003]-[0004]; [0047]; [0068]; [0082]; [0086]; [0088]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Modified 16/947626 to include this feature as taught by Doguet because this enables use of light energy for stimulation with the accompanying advantages ([0003]; [0011]). Furthermore, for the purposes of examination, Applicant is reminded that this is a product claim. Intended use/functional language does not require that reference 
The combination of modified 16/947626 and Doguet teaches monitor the biological process by transmitting the responsive electrical signals from the plurality of electrodes to the plurality of optical elements which produce optical output signals based on the responsive electrical signals as monitored information (16/947626 claim 1, 13; Doguet [0086]), 
wherein the responsive electrical output signals are converted to patterned light outputs by the plurality of optical elements such that the patterned light outputs in the array indicate a corresponding electrical pattern monitored from the biological process in the nerve system (modified 16/947626 claim 1, 13, duplication of parts means an array or multiple of the devices inherently creates a pattern of lights; Doguet [0113]; [0121]-[0122]; [0125]; claim 15, the array device has multiple light sources/fibers for each electrode).
Regarding claim 2, the combination of modified 16/947626 and Doguet teaches wherein the plurality of optical elements includes photovoltaic circuitry configured to generate the electrical input signals based on light incident on the plurality of optical elements (modified 16/947626 claim 1).
Regarding claim 3, the combination of modified 16/947626 and Doguet teaches wherein the plurality of optical elements includes light emitting devices configured to generate the optical output signals based on an electrical pattern formed by the responsive electrical signals from the plurality of electrodes caused by the biological process in the nerve system (modified 16/947626 claim 1, 13, duplication of parts means an array or multiple of the devices inherently creates a pattern of lights; Doguet [0113]; [0121]-[0122]; [0125]; claim 15, the array device has multiple light sources/fibers for each electrode).
Regarding claim 4, the combination of modified 16/947626 and Doguet teaches wherein each of the plurality of optical elements includes one or more light emitting devices to produce one of the optical output signals in response to one or more of the responsive electrical signals, and one or more photovoltaic devices configured to generate electrical power in response to incident light and coupled to supply the generated electrical power to the one or more light emitting devices (modified 16/947626 claim 1, 13).
Regarding claim 5, the combination of modified 16/947626 and Doguet teaches wherein each of the plurality of optical elements includes amplifier circuitry coupled to the one or more light emitting devices and the one or more photovoltaic devices to amplify the generated electrical power from the one or more photovoltaic devices and to apply the amplified electrical power to the one or more light emitting devices (Doguet [0122]).
Regarding claim 6, the combination of modified 16/947626 and Doguet teaches a transceiver structured to electrically or optically connected to the plurality of optical 
Regarding claim 7, the combination of modified 16/947626 and Doguet teaches wherein the transceiver includes a body- mounted device or a wearable device (Douget claim 15).
Regarding claim 8, the combination of modified 16/947626 and Doguet teaches wherein the array of the plurality of optical elements is structured to allow for the stimulation of the biological process in the nerve system by interacting with a two-dimensional pattern of light incident to the array of the plurality of optical elements (modified 16/947626 claim 1, 13, duplication of parts means an array or multiple of the devices inherently creates a pattern of lights; Doguet [0113]; [0121]-[0122]; [0125]; claim 15, the array device has multiple light sources/fibers for each electrode).
Regarding claim 9, the combination of modified 16/947626 and Doguet teaches wherein the plurality of electrodes are structured for insertion into biological tissue to deliver electrical input signals to the biological tissue and to receive responsive electrical signals from the biological tissue (modified 16/947626 claim 13; Doguet [0113]; [0121]-[0122]; [0125]; claim 15).
Regarding claim 10, the combination of modified 16/947626 and Doguet teaches an encapsulation structure formed to enclose and encapsulate the plurality of 
Regarding claim 11, the combination of modified 16/947626 and Doguet teaches wherein the encapsulation structure is structured to be suitable for being implanted into or for interfacing with brain or muscle tissue (modified 16/947626 claim 13, it is inherent that the device is packaged in order to interface with neurons which is in brain; Doguet Fig. 2a; [0050]; [0107]-[0108]; [0119]).
Regarding claim 12, the combination of modified 16/947626 and Doguet teaches a plurality of electrical interconnects coupled between the plurality of optical elements and the plurality of electrodes to have one or more lengths that allow the plurality of electrodes to be inserted into tissue at a location that is remote from the plurality of optical elements (modified 16/947626 claim 1, 13; Doguet [0107]-[0108]; [0113]).
Regarding claim 13, the combination of modified 16/947626 and Doguet teaches wherein the plurality of optical elements is grouped into a plurality of sub-arrays and the plurality of electrodes is grouped into a plurality of flexible electrode ribbons such that each sub-array of the optical elements is mapped to each electrode in one-to-one correspondence (Doguet [0077]; [0107]-[0108]; [0113]; [0121]; claim 15).
Regarding claim 14, the combination of modified 16/947626 and Doguet teaches further comprising an optical spatial modulator placed relative to the plurality of optical elements to modulate incident light to carry a spatial pattern when incident onto .
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (A 330µmx90µm Opto-Electronically Integrated Wireless System-on-Chip for Recording of Neural Activities; Published 2/13/2018) in view of Doguet (US 20200206514 A1; Filed 8/31/2017).
Regarding claim 1, Lee teaches an apparatus, comprising: 
optical element that are configured to perform conversion between electrical signals and optical signals (Fig. 17.7.1; p. 1 right column paragraph 2).

Lee teaches a plurality of electrodes coupled in communication with the plurality of optical elements, (Fig. 17.7.1; Fig. 17.7.2; p. 1 right column paragraph 3 “sensing electrodes”), each of the plurality of electrodes including an active electrode area coupled to be in communication with one of the plurality of optical elements (Fig. 17.7.1; Fig. 17.7.2; p. 1 right column paragraph 3 “sensing electrodes”).
Lee does not teach to stimulate a biological process in a nerve system interacting with the plurality of electrodes based on electrical input signals received by the plurality of electrodes from the optical elements to produce responsive electrical signals. However, Doguet teaches in the same field of endeavor ([0001]-[0002]) to stimulate a biological process in a nerve system interacting with the plurality of electrodes based on electrical input signals received by the plurality of electrodes from the optical elements to produce responsive electrical signals ([0003]-[0004]; [0047]; [0068]; [0082]; [0086]; [0088]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Lee to include this feature as taught by Doguet because this enables use of light energy for stimulation with the accompanying advantages ([0003]; [0011]). Furthermore, for the purposes of examination, Applicant is reminded that this is a product claim. Intended use/functional language does not require that reference specifically teach the intended use of the 
The combination of Lee and Doguet teaches monitor the biological process by transmitting the responsive electrical signals from the plurality of electrodes to the plurality of optical elements which produce optical output signals based on the responsive electrical signals as monitored information (Lee Fig. 17.7.1; Fig. 17.7.2; Fig. 17.7.4; Fig. 17.7.5; p. 1 right column paragraph 3 “sensing electrodes”; p. 1 left column paragraph 3 “encode real neural signals”; Doguet [0086]), 
wherein the responsive electrical output signals are converted to patterned light outputs by the plurality of optical elements such that the patterned light outputs in the array indicate a corresponding electrical pattern monitored from the biological process in the nerve system (Lee Fig. 17.7.1; Fig. 17.7.2; Fig. 17.7.4; Fig. 17.7.5; p. 1 right column paragraph 3 “sensing electrodes”; p. 1 left column top “PVLEDs with different wavelengths”; p. 1 left column paragraph 3 “encode real neural signals”, duplication of parts means an array or multiple of the devices inherently creates a pattern of lights; Doguet [0113]; [0121]-[0122]; [0125]; claim 15, the array device has multiple light sources/fibers for each electrode).
Regarding claim 2, the combination of Lee and Doguet teaches wherein the plurality of optical elements includes photovoltaic circuitry configured to generate the electrical input signals based on light incident on the plurality of optical elements (Lee Fig. 17.7.1; Fig. 17.7.2; p. 1 right column paragraph 2).
Regarding claim 3, the combination of Lee and Doguet teaches wherein the plurality of optical elements includes light emitting devices configured to generate the optical output signals based on an electrical pattern formed by the responsive electrical signals from the plurality of electrodes caused by the biological process in the nerve system (Lee Fig. 17.7.1; Fig. 17.7.2; Fig. 17.7.4; Fig. 17.7.5; p. 1 right column paragraph 3 “sensing electrodes”; p. 1 left column top “PVLEDs with different wavelengths”; p. 1 left column paragraph 3 “encode real neural signals”, duplication of parts means an array or multiple of the devices inherently creates a pattern of lights; Doguet [0113]; [0121]-[0122]; [0125]; claim 15, the array device has multiple light sources/fibers for each electrode).
Regarding claim 4, the combination of Lee and Doguet teaches wherein each of the plurality of optical elements includes one or more light emitting devices to produce one of the optical output signals in response to one or more of the responsive electrical signals, and one or more photovoltaic devices configured to generate electrical power in response to incident light and coupled to supply the generated electrical power to the one or more light emitting devices (Lee Fig. 17.7.1-17.7.5; p. 1 right column paragraphs 2-4).
Regarding claim 5, the combination of Lee and Doguet teaches wherein each of the plurality of optical elements includes amplifier circuitry coupled to the one or more 
Regarding claim 6, the combination of Lee and Doguet teaches a transceiver structured to electrically or optically connected to the plurality of optical elements to provide power to the plurality of optical elements and the plurality of electrodes and wirelessly communicate with a remote controller or remote monitoring device to relay communication between the plurality of optical elements and the remote controller or remote monitoring device (Lee Fig. 17.7.1; p. 1 right column paragraph 1 “optical interface”; it is inherent that there is a remote controller/device to receive the light transmission for Lee Fig. 17.7.5; Douget claim 15).
Regarding claim 7, the combination of Lee and Doguet teaches wherein the transceiver includes a body- mounted device or a wearable device (Douget claim 15).
Regarding claim 8, the combination of Lee and Doguet teaches wherein the array of the plurality of optical elements is structured to allow for the stimulation of the biological process in the nerve system by interacting with a two-dimensional pattern of light incident to the array of the plurality of optical elements (Lee p. 1 left column top “multiple units could be active simultaneously…via wavelength multiplexing”; duplication of parts means an array or multiple of the devices inherently creates a pattern of lights; Doguet [0113]; [0121]-[0122]; [0125]; claim 15, the array device has multiple light sources/fibers for each electrode).
Regarding claim 9, the combination of Lee and Doguet teaches wherein the plurality of electrodes are structured for insertion into biological tissue to deliver electrical input signals to the biological tissue and to receive responsive electrical signals from the biological tissue (Lee Fig. 17.7.1; p. 1 right column paragraph 3 “sensing electrodes”; Doguet [0113]; [0121]-[0122]; [0125]; claim 15).
Regarding claim 10, the combination of Lee and Doguet teaches an encapsulation structure formed to enclose and encapsulate the plurality of optical elements to form a package that is suitable for being implanted into or for interfacing with a biological tissue (Lee Fig. 17.7.1, it is inherent that the device is packaged in order to interface with brain; Doguet Fig. 2a; [0050]; [0107]-[0108]; [0119]).
Regarding claim 11, the combination of Lee and Doguet teaches wherein the encapsulation structure is structured to be suitable for being implanted into or for interfacing with brain or muscle tissue (Lee Fig. 17.7.1, it is inherent that the device is packaged in order to interface with brain; Doguet Fig. 2a; [0050]; [0107]-[0108]; [0119]).
Regarding claim 12, the combination of Lee and Doguet teaches a plurality of electrical interconnects coupled between the plurality of optical elements and the plurality of electrodes to have one or more lengths that allow the plurality of electrodes to be inserted into tissue at a location that is remote from the plurality of optical elements (Lee Fig. 17.7.1; p. 1 right column paragraph 3 “sensing electrodes”; Doguet [0107]-[0108]; [0113]).
Regarding claim 13, the combination of Lee and Doguet teaches wherein the plurality of optical elements is grouped into a plurality of sub-arrays and the plurality of electrodes is grouped into a plurality of flexible electrode ribbons such that each sub-
Regarding claim 14, the combination of Lee and Doguet teaches further comprising an optical spatial modulator placed relative to the plurality of optical elements to modulate incident light to carry a spatial pattern when incident onto the plurality of optical elements to generate a pattern in the electrical input signals received by the plurality of electrodes from the optical elements (Lee Fig. 17.1.1; Doguet [0123]).

Claims 20-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Doguet as applied to claim 1 above, and further in view of Okandan (US 9907496 B1; 3/6/2018; cited in IDS).
Regarding claim 20, the combination of Lee and Doguet teaches the apparatus of claim 1 (see claim 1 above).
The combination of Lee and Doguet does not teach wherein the plurality of optical elements includes a plurality of optical to electrical transducers arranged in a two-dimensional array. Note that Doguet teaches an array of optical to electrical transducers (Fig. 5, 31a-c) but not in a two-dimensional array. However, Okandan teaches in the same field of endeavor (Abstract; Fig. 1A) wherein the plurality of optical elements includes a plurality of optical to electrical transducers arranged in a two-dimensional array (Fig. 5D-5E; Col. 11 lines 42-62). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Lee and Doguet to include this feature as taught by Okandan because this enables a form factor for being implanted into the tissue (Fig. 1A; Fig. 5E). 

a plurality of optical sources each operable to emit light as an optical output representing a sensor measurement, wherein each optical to electrical transducer has a corresponding optical source and the plurality of optical sources produce the optical output signals, respectively, based on the responsive electrical signals, respectively, as monitored information (Lee Fig. 17.7.1-17.7.2; p. 1 right column paragraphs 2-4; Doguet [0068]; [0088]);
a plurality of electrical interconnects coupled to provide electrical connection between the plurality of electrodes and the plurality of optical sources to allow for modulation of optical outputs of plurality of optical sources in response to voltages at the plurality of electrodes to produce the optical output representing the sensor measurement (Lee Fig. 17.7.1-17.7.2; p. 1 right column paragraphs 2-4; Doguet [0107]-[0108]; [0113]).
Regarding claim 21, the combination of Lee, Doguet, and Okandan teaches a camera configured to receive the modulated light form the plurality of optical sources (Lee Fig. 17.7.1 Photodetector).
Regarding claim 22, the combination of Lee, Doguet, and Okandan teaches wherein the plurality of optical sources and the plurality of optical to electrical 
Regarding claim 23, the combination of Lee, Doguet, and Okandan teaches wherein the plurality of electrodes is structured for insertion into biological tissue (Lee Fig. 17.7.1; p. 1 right column paragraph 3 “sensing electrodes”; Doguet [0113]; [0121]-[0122]; [0125]; claim 15).
Regarding claim 24, the combination of Lee, Doguet, and Okandan teaches an encapsulation structure formed to enclose and encapsulate the plurality of optical to electrical transducers, the plurality of optical sources to form a package that is suitable for being implanted into or for interfacing with nerve tissue or muscle tissue (Lee Fig. 17.7.1, p. 1 right column paragraph 1 “peripheral nerves”; it is inherent that the device is packaged in order to interface with brain for recording neural activity; Doguet Fig. 2a; [0050]; [0107]-[0108]; [0119]).
Regarding claim 25, the combination of Lee, Doguet, and Okandan teaches wherein electrical interconnects in the plurality of electrical interconnects have one or more lengths that allow the plurality of electrodes to be inserted into tissue at a location that is remote from the plurality of optical to electrical transducers (Lee Fig. 17.7.1; p. 1 right column paragraph 3 “sensing electrodes”; Doguet [0107]-[0108]; [0113]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
S. Lee, A. J. Cortese, A. P. Gandhi, E. R. Agger, P. L. McEuen and A. C. Molnar, "A 250 μm × 57 μm Microscale Opto-electronically Transduced Electrodes (MOTEs) for Neural Recording," in IEEE Transactions on Biomedical Circuits and Systems, vol. 12, no. 6, pp. 1256-1266, Dec. 2018, doi: 10.1109/TBCAS.2018.2876069.
Cortese, Alejandro J., et al. "Microscopic sensors using optical wireless integrated circuits." Proceedings of the National Academy of Sciences 117.17 (2020): 9173-9179. doi: 10.1073/pnas.1919677117.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534. The examiner can normally be reached M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN T KUO/           Primary Examiner, Art Unit 3792